Fourth Court of Appeals
                                    San Antonio, Texas
                                        February 12, 2018

                                       No. 04-17-00507-CV

                                    Esther G. VILLARREAL,
                                            Appellant

                                                 v.

                                     Ciro M. VILLARREAL,
                                             Appellee

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-CI-00294
                          Honorable Norma Gonzales, Judge Presiding


                                          ORDER
        In this dispute over the terms of the sale of the marital home, the trial court appointed a
receiver to dispose of the divorcing couple’s house. Appellant Esther G. Villarreal appeals the
terms of the final divorce decree pertaining to the sale of the house and the order appointing a
receiver. Before Appellant’s brief was due, the parties filed a joint motion to stay the trial
court’s August 17, 2017 order appointing a receiver and to abate this appeal for ninety days for
the parties to settle their dispute through mediation.

        On September 13, 2017, we granted the parties’ motion, abated this appeal, and ordered
the parties to file in this court not later than December 6, 2017, either (1) a motion to dismiss the
appeal or (2) a motion to reinstate the appeal on the court’s docket so the appeal may proceed.
We advised the parties that if they failed to settle their dispute, Appellant’s brief would be due on
December 27, 2017.

        On December 12, 2017, this court granted the parties agreed motion to reinstate the
appeal and to abate the appeal for an additional sixty days. Appellant was ordered to file, in this
court, not later than February 5, 2018, (1) a motion to dismiss the appeal or (2) a motion to
reinstate the appeal on the court’s docket so the appeal may proceed.

       On December 5, 2018, the parties filed an agreed motion to reinstate the appeal and to
abate the appeal for an additional sixty days. They state that the “house is currently under
contract for sale” and “[s]ale of the subject house would render the appellate proceedings in this
Court moot.”
       The parties’ agreed motion to continue the stay of the trial court’s order appointing a
receiver and the period that this appeal is abated until February 5, 2018, is GRANTED.

       We ORDER Appellant to file in this court not later than April 9, 2018, (1) a motion to
dismiss the appeal or (2) a motion to reinstate the appeal on the court’s docket so the appeal may
proceed.

        We caution the parties that if they fail to settle their dispute by April 9, 2018, absent
extenuating circumstances, this court will not grant any further motion to extend the period that
this appeal is abated.

         Appellant’s brief will be due on May 10, 2018, and any motions for extension of time to
file either Appellant’s brief or Appellee’s brief will be strongly disfavored. All other appellate
deadlines remain SUSPENDED pending further order of this court.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of February, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court